Citation Nr: 1424264	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date than May 2, 1991, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).  

2.  Whether there was clear and unmistakable error (CUE) in an August 16, 1973 rating decision that assigned a 10 percent rating for psychophysiological musculoskeletal reaction, manifested by headaches, residuals of post-concussion associated with feelings of depression.


REPRESENTATION

Appellant represented by:	Mary LeMieux-Fillery, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional pertinent documents for this claim.  The hearing transcript of the October 2010 Travel Board hearing before the undersigned Veterans Law Judge is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an earlier effective date must be remanded because it is inextricably intertwined with an issue that is not yet ready for appellate review.  

As noted in the April 2011 Board remand, the issues of clear and unmistakable error in a 1973 rating action and an earlier effective date are inextricably intertwined.  If error were found in the earlier decision, the effective date issue might be rendered moot.  While clear and unmistakable error was denied in a September 2013 rating decision, the Veteran timely appealed that decision in a January 2014 Notice of Disagreement.  The Veteran also submitted a January 2014 VA-9 form.  VA has not yet issued a Statement of the Case for the issue of clear and unmistakable error.  Because the Notice of Disagreement placed the issue in appellate status, the matter must be remanded to the originating agency to issue a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Furthermore, the required time to make this decision final has not yet elapsed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case in response to the January 2014 Notice of Disagreement regarding the issue of clear and unmistakable error in the August 16, 1973 rating decision awarding a 10 percent rating for psychosocial musculoskeletal reaction.  An appropriate period of time should be allowed for response, and a timely substantive appeal must be filed to complete the appeal.

2.  Once adjudication of the clear and mistakable evidence claim is complete and a decision has become final, only then should the AOJ adjudicate Veteran's claim for entitlement to an earlier effective date for PTSD, as appropriate.  

If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



